Citation Nr: 9926275	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  96-15 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease at T11 through S1, with old 
compression fracture at L1, prior to July 1, 1998.

2.  Entitlement to a rating in excess of 50 percent for 
degenerative disc disease at T11 through S1, with old 
compression fracture at L1, after July 1, 1998.

3.  Entitlement to a compensable rating for a right ankle 
disorder prior to July 1, 1998.

4.  Entitlement to a rating in excess of 10 percent for a 
right ankle disorder after July 1, 1998.

5.  Entitlement to a compensable rating for a right shoulder 
disorder prior to July 1, 1998.

6.  Entitlement to a rating in excess of 10 percent for a 
right shoulder disorder after July 1, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to September 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1996 and February 1996 rating 
decisions by the No. Little Rock, Arkansas, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which, inter 
alia, assigned a 10 percent disability rating for 
degenerative disc disease at T11 through S1, with old 
compression fracture at L1, and assigned 0 percent ratings 
for right ankle and shoulder disorders.  Subsequently, the 
veteran perfected an appeal as to the compensation level 
assigned.

In September 1996 the RO granted a 40 percent disability 
rating for degenerative disc disease at T11 through S1, with 
old compression fracture at L1, effective from service 
discharge and continued 0 percent ratings for right ankle and 
shoulder disorders.

In December 1997 the Board remanded the case to the RO for 
additional development.

In September 1998 the RO granted entitlement to a 50 percent 
disability rating for degenerative disc disease at T11 
through S1, with old compression fracture at L1, effective 
from July 1, 1998, granted entitlement to a 10 percent rating 
for a right ankle disorder, effective from July 1, 1998, and 
granted entitlement to a 10 percent rating for a right 
shoulder disorder, effective from July 1, 1998.

The Board notes the veteran's statements may be construed as 
a claim for a total disability rating based upon individual 
unemployability.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates that prior to July 1, 1998, 
the veteran's degenerative disc disease at T11 through S1, 
with old compression fracture at L1, was manifested by 
limitation of motion.  The objective medical evidence, 
however, was not indicative of more than moderate 
neurological deficit or moderate limitation of motion, 
including consideration of pain on use and dysfunction.  

3.  The veteran's degenerative disc disease at T11 through 
S1, with old compression fracture at L1, after July 1, 1998, 
is not manifested by more than severe neurological deficit or 
severe limitation of motion, with demonstrable vertebral body 
deformity.

4.  Medical evidence demonstrates the veteran's right ankle 
disorder prior to July 1, 1998, was manifested by no 
objective evidence of degenerative arthritis or dysfunction.

5.  Medical evidence demonstrates the veteran's right ankle 
disorder after July 1, 1998, is presently manifested by 
degenerative arthritis, distinct talus instability during 
stressed inversion, and some pain on extreme inversion, 
without evidence of marked limitation of ankle motion.

6.  Medical evidence demonstrates the veteran's right 
shoulder disorder prior to July 1, 1998, was manifested by 
good repair of the right shoulder without evidence of 
instability or arthritis.

7. Medical evidence demonstrates the veteran's right shoulder 
disorder after July 1, 1998, is presently manifested by 
degenerative arthritis to the acromioclavicular articulation 
without evidence of functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
degenerative disc disease at T11 through S1, with old 
compression fracture at L1, prior to July 1, 1998, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5010, 5285, 5292, 
5293 (1998).

2.  The criteria for a rating in excess of 50 percent for 
degenerative disc disease at T11 through S1, with old 
compression fracture at L1, after July 1, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Code 5010, 5285, 5292, 5293 
(1998).

3.  The criteria for a compensable rating for a right ankle 
disorder prior to July 1, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Codes 5010, 5271 (1998).

4.  The criteria for a rating in excess of 10 percent for a 
right ankle disorder after July 1, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Codes 5010, 5271 (1998).

5.  The criteria for a compensable rating for a right 
shoulder disorder prior to July 1, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Codes 5010, 5201, 5203 (1998).

6.  The criteria for a rating in excess of 10 percent for a 
right shoulder disorder after July 1, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Codes 5010, 5201, 5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claim for a 
higher evaluation is found to be well-grounded under 38 
U.S.C.A. § 5107(a) (West 1991).  When a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability, 
the claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that separate 
or "staged" schedular disability ratings may be assigned 
subsequent to an initial award of service connection based 
upon the facts in each case.  See Fenderson, 12 Vet. App. 
119.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1998).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Back Disorder
Background

Service medical records dated in October 1993 show the 
veteran complained of right iliac pain and back spasm.  There 
was no evidence of sciatica or paresthesia.  The diagnosis 
was musculoskeletal back pain with sacroiliac joint tender 
trigger point.  X-ray examination of the lumbar spine in 
January 1994 revealed narrowing of the intervertebral disc at 
L1-2, with anterior wedging of T12 and L1 possibly due to old 
injury.  In May 1994 the veteran reported a recurrent episode 
of low back pain of one week duration.  It was noted x-ray 
examination revealed no evidence of fracture or subluxation.  

A December 1994 physical therapy report noted the veteran 
reported use of a sacroiliac belt had helped, but that he 
still could not run.  The diagnosis was persistent 
hypermobility to the sacroiliac joint.  In February 1995 the 
veteran complained of continued back problems.

A February 1995 report included a diagnosis of mechanical low 
back pain.  The examiner noted there was no evidence of 
numbness, tingling, or radiating pain.  There was no 
tenderness to palpation of the lower back, and no evidence of 
deformity.  In March 1995 the veteran reported an episode of 
back pain when he picked up his child.  He stated he could 
not extend his spine and that he experienced pain upon 
sitting.  The examiner noted there was no evidence of 
dysesthesia or paresthesia, weakness, or bowel or bladder 
symptoms.  A follow up report noted back pain with x-ray 
evidence of old compression fracture, but without neurologic 
deficit.

A May 1995 medical board report included diagnoses of old L1 
compression fracture and degenerative disc disease at T11-12, 
T12-L1, L1-2, and L5-S1.  It was noted the veteran complained 
of chronic recurrent thoracolumbar posterior and low back 
pain.  He reported he was unable to sit for more than 20 
minutes or stand for more than 30 minutes, and stated that he 
could only obtain relief by lying on his back with his knees 
bent.  

During VA examination in January 1996 the veteran reported he 
experienced days when he could not arise from bed because of 
severe low back pain.  He stated he lost time from his 
employment as a carpenter because of back pain.  The examiner 
noted there was no evidence of sciatica or radicular pain.  
The veteran's movements did not indicate guarding behavior.  
His iliac crests were equal and lumbosacral lordosis was 
normal.  Forward flexion was finger tips to the lower tibia, 
and extension was present to 5 degrees.  Right and left 
bending was to 25 degrees with normal symmetrical vertebral 
motion and no evidence of muscle spasm.  Trendelenburg test 
was negative, and the veteran walked with a normal gait and 
was able to walk on heels and toes.  Knee and ankle jerks 
were present, brisk, and equal.  Straight leg raises were to 
90 degrees without discomfort.  There was good range of hip 
motion, without discomfort, good pedal pulses, and no 
evidence of muscle atrophy.  

The examiner noted x-ray examination revealed L1-2, T12, and 
L1 disc space narrowing.  It was the examiner's opinion that 
the veteran's compression fracture was the result of a 
congenital deformity, but that degenerative lumbar disc 
disease may have been hastened by strenuous activity during 
active service.  

In his March 1996 notice of disagreement the veteran reported 
he experienced chronic recurrent thoracolumbar posterior and 
lower back pain.  In his March 1996 substantive appeal the 
veteran reported he experienced severe recurring attacks of 
intervertebral disc syndrome, which was relieved by 
medication and lying on his back with his knees pulled up to 
his chest.  He stated he had sharp pains in the leg and hip 
area whenever he bent over or began to stand erect.  He 
reported he had to abstain from employment as a carpenter 
because of pain, and requested entitlement to a 40 percent 
disability rating.

VA x-ray examination of the thoracic spine in March 1996 
revealed minimal osteopenia, with minimal anterior wedging of 
T12 and narrowing of the T12-L1 disc space.  It was noted the 
disorder probably represented the residuals of previous 
trauma and degenerative disc disease.  A lumbosacral spine 
series revealed L1-L2 degenerative disc disease with slightly 
narrowed L1-L2 disc spaces associated with minimal sclerotic 
reaction of the vertebral end plate and an osteophyte 
formation at the anterior right lateral aspect.  

An April 1996 VA neurosurgery clinic report noted the veteran 
complained of low back pain with some right groin and buttock 
pain.  He reported seldom pain which radiated down the leg, 
without lower extremity weakness or numbness.  He stated he 
was presently employed as a baker because he could not 
perform construction employment activities.  The examiner 
noted there was no evidence of palpable thoracic or lumbar 
spine tenderness.  Deep tendon reflexes, motor skills, and 
sensory skills were intact and equal bilaterally.  The 
veteran was able to heel and toe walk well, but his gait 
appeared to demonstrate back pain.  The diagnoses included 
chronic low back pain with right lower extremity pain, rule 
out cord compression, and old T12-L1 trauma.  

During VA examination in May 1996 the veteran reported 
episodes of sharp pain which had gradually increased in 
severity.  The examiner noted the veteran moved in a manner 
which somewhat limited back motion, but that he moved fairly 
easily.  The iliac crest was equal and lumbosacral lordosis 
was normal.  Forward bending was to finger tips at the distal 
tibia, extension was present to 5 degrees, lateral bending 
was to 20 degrees, bilaterally, with normal symmetrical 
vertebral motion and no evidence of muscle spasm.  
Trendelenburg testing was negative.  

The examiner noted the veteran walked with a normal gait and 
was able to walk on heels and toes.  Knee and ankle jerks 
were present, brisk, and equal.  Straight leg raises were to 
90 degrees without discomfort.  There was good range of hip 
motion, without discomfort, and good pedal pulses.  It was 
the examiner's opinion that the veteran had degenerative disc 
disease at T12-L1, L1-L2, T11-T12, and L5-S1, and an old 
wedge compression fracture at L1.  However, the examiner 
stated there was no evidence of mechanical neurological 
compression or neurological involvement.  

In a statement in support of the claim received in May 1996 
the veteran reported his back disorder had increased in 
severity since his January 1996 VA examination.  He stated he 
experienced difficulty working and had missed work because of 
pain.  

A July 1996 VA lumbar and sacroiliac spine myelogram revealed 
degenerative changes at the T12-L1 level, with no evidence of 
disc herniation or nerve root compression.  An August 1996 
emergency room report noted the veteran complained of 
numbness and weakness to the legs.  The examiner noted that 
upon objective examination the veteran's sensation was normal 
bilaterally.  Strength was 5/5, bilaterally, and knee 
reflexes were 2+, bilaterally.  

An August 1996 neurosurgery consultation report noted the 
veteran complained of bilateral lower extremity numbness and 
lumbar pain.  There were no radicular symptoms or acute 
exacerbations.  The examiner noted the veteran's stance, 
gait, and balance were normal.  Heel and toe walking and 
strength were normal.  Power was 5/5, and knee jerk and ankle 
jerk reflexes were 2+, bilaterally.  It was noted the veteran 
was able to touch his toes.  The examiner's assessment was 
lower extremity numbness, with no remedy defined.  

A September 1996 VA emergency room nurse progress note 
reported the veteran complained of back pain after playing 
football the previous day.  Medication was prescribed and the 
veteran was discharged to home in stable and improved 
condition.  The examiner noted physical examination was 
normal, with decreased range of motion secondary to pain.  
There was no report of numbness or radicular pain.  The 
diagnosis was chronic back pain.  

In statements in support of the claim dated in October 1996 
the veteran reported his back pain had progressed to the 
point that he experienced body shakes upon any activity.  He 
stated that he was able to work, but that he could not play 
with his young child.  In a subsequent statement he reported 
he had missed 2 days from his employment at a bakery, and 
that he had been unable to work in his preferred trade as a 
carpenter.

VA emergency room reports dated in October 1996 show the 
veteran complained of back pain after performing too much 
work the previous day.  The examiner noted there were no 
changes detected upon physical examination, and there was no 
evidence of loss of sensation or weakness.  The diagnosis was 
chronic low back pain.  Examination in December 1996 revealed 
negative straight leg raise tests, and full range of motion.  
Deep tendon reflexes were 2+ and sensory skills were normal.

An April 1997 emergency room report noted the veteran 
reported low back pain after arising from a chair.  There was 
no history of weakness to the lower extremities and no 
history of loss of bladder or bowel control.  There was mild 
tenderness to the lumbosacral junction, but no evidence of 
swelling or neurovascular deficit.  The diagnoses included 
low back ache and possible herniation.  

VA outpatient treatment reports dated in April 1997 noted the 
veteran complained of recurrent back pain, with a severe 
exacerbation 6 days earlier.  The examiner stated the veteran 
appeared to be in pain.  Sitting position straight leg raises 
were performed without pain, and supine straight leg raises 
were to 75 to 90 degrees, bilaterally.  Deep tendon reflex 
studies revealed knee and ankle jerks were 2+, bilaterally 
with reinforcement.  The veteran complained of pain in 
extreme flexion and tenderness to the lumbosacral spine.  The 
diagnosis was low back pain, without evidence of nerve root 
compression upon physical examination.

A May 1997 physical therapy report noted the veteran walked 
with a mild antalgic gait.  It was noted there was a major 
loss of extension upon standing, and that the veteran refused 
flexion testing.  Lower extremity strength was 5/5.  Hip and 
sacroiliac joint compression/distraction was negative.  The 
veteran reported his pain was aggravated by bending, sitting, 
arising from a seated position, and prolonged standing and 
walking.  He stated the pain disturbed his sleep, and was 
aggravated when he coughed or sneezed.  

In a May 1997 letter to the President the veteran reported he 
was unable to work and stated that he had recently herniated 
a disc which had affected his right leg.  He stated he was 
unable to play with his child because of pain, and that when 
he did play with the child he would shake with pain 
afterwards.  

A June 1997 VA physical therapy follow up report noted the 
veteran's back disorder was improved with treatment, and that 
he reported present minimal pain with was resolved by 
exercise.

A May 1998 private neurological surgery report noted the 
veteran reported a January 1998 magnetic resonance imaging 
(MRI) study revealed disc herniation at L5-S1 on the left, 
with marked degenerative changes at T12-L1 and lesser changes 
at several other discs.  He reported his pain was 
predominately right-sided and radiated into his right leg.  
He also complained of swollen joints and extremity weakness.  
He reported he experienced pain on a scale of 4 to 8, which 
was worse in the mornings.  The report noted tenderness at 
the thoracic lumbar junction.  Flexion, extension, and 
rotation were uncomfortable.  There was no evidence of muscle 
spasm.  Straight leg testing was negative, and motor testing 
revealed no weakness.  Sensation was intact and reflexes were 
normal.  It was noted he was able to ambulate well.  The 
examiner's opinion that the veteran's pain was due to marked 
degenerative changes at the thoracic lumbar junction.

A July 1998 VA neurological examination noted the veteran 
presented an August 1997 MRI study which revealed a 
compression fracture at L1 with a small indentation of the 
thecal sac at L1-L2, but without evidence of significant 
spinal cord compression.  The veteran reported chronic pain 
located primarily in the superior lumbar area, with 
intermittent right lower extremity numbness.  He stated he 
had good bladder control and described his lower extremity 
strength as okay.

The examiner noted the veteran was fully developed, well 
nourished, and in no acute distress.  There was no evidence 
of significant muscle spasm upon examination of the lumbar 
spine.  Motor skills testing revealed strength and muscle 
tone to all major muscle groups to the lower extremities 
within normal limits.  Sensory testing revealed pain, touch, 
and proprioception were intact to the lower extremities with 
all major dermatomes tested by pinprick.  Reflex testing 
revealed patellar and Achilles tendon jerks were 2+ and 
symmetrical.  The diagnosis was chronic low back pain.  It 
was noted the veteran described radicular pain in a L5 
distribution on the right, but that there was no objective 
evidence of neurologic deficit on examination and no evidence 
of lesion shown by MRI study.  The examiner stated he was 
unable to attribute any radicular pain in the right lower 
extremity to a previous injury to the L1 vertebrae.

VA orthopedic examination in July 1998 included diagnoses of 
early degenerative arthritis to the upper central sacroiliac 
articulation, bilaterally, and developmental wedging with 
Schmorl nodes to T12-L1.  The examiner noted the veteran had 
good muscle tone, and that he stood with level pelvis and 
shoulders.  He was able to heel and toe walk well.  Range of 
motion studies revealed forward flexion to 30 degrees at 
which point the veteran experienced pain to the central 
lumbosacral area.  Extension was to 5 degrees with pain to 
the lumbosacral area, and side bending was to 25 degrees with 
similar pain.  In the standing position the veteran's heel 
cords were in vertical alignment.  In the supine position 
straight leg raises produced lumbosacral pain bilaterally.  
Lasegue maneuver was negative bilaterally.  

The examiner noted x-ray examination of the thoracolumbar 
spine revealed spurring between the bodies of T12-L1, and T12 
wedging with Schmorl nodes present between T12-L1.  The 
lumbosacral spine showed no pathological process, but there 
was faint sclerotic change in the central joint line of the 
left and right sacroiliac articulation.  The examiner 
commented that the veteran's back motion was restricted, but 
that there was no evidence of muscle atrophy, disuse 
condition of the skin, or muscle spasm.  It was also noted 
that the record revealed no evidence to support a diagnosis 
of compression fracture, but that a deformity existed with 
degenerative changes which could be symptom producing.  

In a statement in support of the claim received in October 
1998 the veteran reported that his employer had been 
understanding of his problems, but that he continued to miss 
a lot of work.  He stated sometimes he was unable to get out 
of bed in the morning and reported his ability to play with 
his child was limited.

Analysis

The Board notes the veteran's back disorder was initially 
rated 10 percent disabling under the Ratings Schedule 
criteria for traumatic arthritis (Diagnostic Code 5010) and 
intervertebral disc syndrome (Diagnostic Code 5010), 
effective from the date of the veteran's discharge from 
active service.  Subsequently, a 40 percent rating was 
awarded, effective from the date of the veteran's discharge 
from active service.  In September 1998 the RO awarded 
entitlement to a 50 percent disability rating, effective from 
July 1, 1998, under the Ratings Schedule criteria for 
limitation of lumbar spine motion (Diagnostic Code 5292) and 
the residuals of vertebral fracture (Diagnostic Code 5285).  
Therefore, the matter on appeal includes the issues of 
entitlement to a rating in excess of 40 percent prior to July 
1, 1998, and entitlement to a rating in excess of 50 percent 
after July 1, 1998.  See Fenderson, 12 Vet. App. 119.

The May 1998 private medical report noted the veteran 
reported findings from a January 1998 MRI study which 
demonstrated disc herniation at L5-S1, the report does not 
indicate the private physician actually reviewed the MRI 
findings.  A subsequent July 1998 VA neurological evaluation 
noted the veteran presented an August 1997 MRI study which 
revealed a small indentation of the thecal sac at L1-L2, with 
no evidence of herniated nucleus pulposus.  Therefore, the 
Board finds all pertinent evidence has been included in the 
record or adequately considered by competent VA medical 
opinion.

Under the Ratings Schedule, arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (1998). 

The Ratings Schedule provides compensable ratings for the 
residuals of vertebral fractures, with cord involvement (100 
percent) and without cord involvement but requiring jury mast 
(60 percent), or with definite limitation of motion or muscle 
spasm adding 10 percent when there is a demonstrable 
deformity of a vertebral body.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (1998).  Compensable ratings are provided in the 
Ratings Schedule for limitation of motion or the lumbar spine 
which is slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1998).  

The Ratings Schedule provides compensable ratings for 
intervertebral disc syndrome which is mild (10 percent), 
moderate with recurring attacks (20 percent), severe with 
recurring attacks and intermittent relief (40 percent), or 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief (60 percent).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).

The Court has also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based upon functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The VA General Counsel in a 
precedent opinion has held that Diagnostic Code 5293, 
intervertebral disk syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
are applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).

The Board notes that a lay person can provide evidence of 
visible symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, VA regulations require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40 (1998); see also 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

In this case, the Board finds service medical records 
demonstrate the veteran incurred a compression fracture or 
aggravation of a congenital L1 vertebral deformity during 
active service.  Therefore, the Ratings Schedule criteria for 
the residuals of fracture vertebra must be considered from 
the date the veteran was discharged from active service.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5285.  The Board notes, 
however, there was no evidence of cord involvement or 
requirement of a jury mast during active service.  

Although the RO granted entitlement to a 40 percent 
disability rating under the Ratings Schedule criteria for 
intervertebral disc syndrome, there is no competent diagnosis 
of intervertebral disc syndrome and medical reports dated in 
February 1995, March 1995, January 1996, May 1996, July 1996, 
August 1996, April 1997, June 1997, and July 1998, in 
essence, ruled out a neurologic disorder related to the 
veteran's back disability.  The Board also notes the evidence 
of record does not demonstrate that consideration of the 
criteria for lumbosacral strain is warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1998).  There is no objective 
evidence of muscle spasm or other symptoms attributed to 
lumbosacral strain.

Medical evidence of record prior to July 1, 1998, 
demonstrates the veteran's back disability was manifested by 
degenerative disc disease of the lumbosacral spine, L1 
vertebra deformity, and pain on lumbosacral spine motion, 
without objective evidence of muscle spasm, muscle atrophy, 
or neurologic symptoms.  Although range of motion studies 
prior to July 1998 show some limitation of motion, there was 
no competent medical finding indicative of severe limitation 
of motion.  In fact, a June 1997 physical therapy report 
noted the veteran's back pain had improved to only minimal 
pain which was resolved by exercise.  Neither severe 
intervertebral disc disease with recurring episodes nor 
severe lumbosacral spine strain was nearly approximated 
either.  Therefore, the Board finds a staged rating in excess 
of 40 percent prior to July 1, 1998, is not warranted, 
including consideration of pain and dysfunction.  

The Board also finds the present 50 percent disability 
rating, effective after July 1, 1998, represents the maximum 
schedular rating for severe limitation of motion of the 
lumbar spine with 10 percent added for demonstrable deformity 
of the L1 vertebral body.  Recent neurological testing has 
revealed almost completely normal findings.  Pronounced 
neurological deficit is not nearly approximated.  There is no 
showing of ankylosis of the spine or cord involvement.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for higher or staged ratings for a back disorder.

Right Ankle Disorder
Background

Service medical records show the veteran twisted his right 
ankle in October 1992.  The diagnosis was right ankle sprain.  
X-ray examination revealed a normal right ankle.  A November 
1992 physical therapy report noted swelling and decreased 
range of motion as compared to the left ankle.  The diagnosis 
was status 2 weeks post right inversion ankle injury.  

VA examination in January 1996 noted there was no evidence of 
swelling, redness, or effusion to the right ankle.  There was 
full range of motion to all planes, which was equal to the 
left.  The lateral collateral ligaments were intact and 
nontender to stress.  The examiner noted the ankle popped, 
but that it was not pathologic.  X-ray examination revealed a 
spur to the anterior margin of the tibia, without evidence of 
joint narrowing or other abnormalities.  The diagnoses 
included no evidence of present right ankle impairment.

In his March 1996 notice of disagreement the veteran claimed 
his post inversion injury to the right ankle had never healed 
and that he experienced daily problems with the ankle.  In 
his March 1996 substantive appeal the veteran reported he 
experienced moderate limitation of motion, and requested 
entitlement to a 10 percent disability rating.  He stated he 
was unable to put weight on the ankle, and that he 
experienced a constant popping which was accompanied by pain.

VA orthopedic examination in July 1998 included a diagnosis 
of right ankle instability secondary to attenuation of the 
talofibular and fibulocalcaneal ligaments.  The veteran 
reported he had experienced recurrent instability and 
swelling to the ankle, with swelling upon weight bearing and 
noticeable popping and cracking.  The examiner noted 
dorsiflexion from 0 to 20 degrees, plantar flexion from 0 to 
45 degrees, inversion to 30 degrees, and eversion to 20 
degrees.  The examiner stated range of motion was complete 
and acceptable.  There was some evidence of pain on extreme 
inversion.  No subluxation was demonstrated.  There was 
crepitance upon rotary motion; however, there was also 
crepitance to the left ankle in the course of the peroneus 
longus and peroneus brevis.  

It was noted multiple views of the right ankle revealed 
broadening of the anteroposterior tibial dimension.  A spur 
was present to the anterior lip of the tibia and to a 
corresponding opposite area to the neck of the talus.  
Inversion and eversion views showed distinct instability to 
the talus during stressed inversion.  The examiner commented 
the veteran's right ankle should be evaluated for possible 
surgical stabilization.  

Analysis

The Board notes the veteran's right ankle disorder was 
initially rated 0 percent disabling under the Ratings 
Schedule criteria for limitation of ankle motion (Diagnostic 
Code 5271).  Subsequently, the RO granted entitlement to a 10 
percent disability rating, effective from July 1, 1998.  
Therefore, the matter on appeal includes the issues of 
entitlement to a compensable rating prior to July 1, 1998, 
and entitlement to a rating in excess of 10 percent after 
July 1, 1998.  See Fenderson, 12 Vet. App. 119.

The Rating Schedule provides compensable ratings for 
limitation of motion of the ankle which is moderate (10 
percent), or marked (20 percent).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1998).  Normal ankle dorsiflexion is 
from 0 to 20 degrees, and normal ankle plantar flexion is 
from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (1998).  

As noted above, the Ratings Schedule provides that arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010. 

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Id.  Limitation of 
motion must be objectively confirmed by findings such a 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  In the absence of limitation of motion, a 
compensable rating for degenerative arthritis can be assigned 
when there is x-ray evidence of the involvement of 2 or more 
major joints or 2 or more minor joint groups (10 percent), or 
x-ray evidence of same with occasional incapacitating 
exacerbations (20 percent).  Id.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee and ankle are considered major joints.  See 38 C.F.R. 
§ 4.45(f) (1998).

In this case, medical evidence of record prior to July 1, 
1998, demonstrates the veteran incurred a right ankle 
inversion injury in October 1992; however, a January 1996 VA 
examination found no evidence of a present right ankle 
impairment.  There was no medical evidence of degenerative 
arthritis or chronic right ankle impairment at that time.  
Therefore, the Board finds a compensable rating for a right 
ankle disorder prior to July 1, 1998, is not warranted.  

The medical evidence received after July 1, 1998, 
demonstrates the veteran's right ankle disorder is presently 
manifested by degenerative arthritis and distinct talus 
instability during stressed inversion.  Range of motion 
studies in July 1998 revealed normal ankle dorsiflexion and 
ankle plantar flexion, with some evidence of pain on extreme 
inversion.  Although pain on use and dysfunction must be 
considered for disorders based upon limitation of motion, the 
objective medical evidence in this case does not demonstrate 
more than moderate limitation of motion which is reflected by 
the present 10 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  While there was some medical evidence 
of pain on extreme inversion and x-ray evidence of 
instability, all other findings are normal and the Board 
finds a rating in excess of 10 percent after July 1, 1998, 
for a right ankle disorder is not warranted.  

The Board notes there is no evidence of ankylosis or malunion 
of the os calcis or astragalus to warrant consideration of a 
higher rating under alternative criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270, 5272, 5273 (1998).  

The Board has considered all potentially applicable 
regulatory provisions, but finds no provision upon which to 
assign a higher rating.  See Schafrath, 1 Vet. App. 589.  The 
Board also finds the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent for a right 
ankle disorder.  See Gilbert, 1 Vet. App. at 55.

Right Shoulder Disorder
Background

Service medical records show the veteran incurred a right 
shoulder dislocation in June 1994 while playing basketball.  
The examiner noted the shoulder was reduced by weights and 
appeared to be relocated.  Records indicated the veteran was 
right hand dominant.

In July 1994 the veteran complained of continued pain and 
discomfort.  He stated the shoulder popped in and out and 
could be subluxated spontaneously.  The examiner noted no 
evidence of deformities, edema, or tenderness to the 
acromioclavicular area.  There was full range of motion with 
minimal pain, and evidence of subluxation.  The diagnosis was 
rule out rotator cuff tear.  An August 1994 report included a 
diagnosis of chronic right shoulder instability.

An October 1994 operation report noted the veteran underwent 
anterior/interior capsular shift to the right shoulder.  The 
post-operative diagnosis was recurrent right shoulder 
instability.  

A February 1995 orthopedic clinic follow up report noted the 
veteran was doing well with rehabilitation.  The was evidence 
of increased strength, but no evidence of dislocation or 
subluxation.  The examiner noted some limitation of motion.

During VA examination in January 1996 the veteran reported he 
had experienced decreased right shoulder strength subsequent 
to surgical repair.  The examiner noted a well-healed scar to 
the right shoulder.  Range of motion studies revealed full 
abduction limited by 8 degrees, and internal and external 
rotation which was full and equal bilaterally.  The shoulder 
was stable without evidence of tenderness to palpation.  X-
ray examination revealed no significant abnormalities.  The 
diagnoses included good repair of the right shoulder, without 
evidence of instability or arthritis.  

In his March 1996 notice of disagreement the veteran reported 
he continued to experience right shoulder problems.  He 
stated, for example, that he could not throw a ball as well 
as before the injury.  In his March 1996 substantive appeal 
the veteran reported he experienced moderate pain upon 
motion, and requested entitlement to a 20 percent disability 
rating.  He stated he believed the shoulder was unstable when 
he pushed toward the chest or with motion from an up to down 
position.  He attributed his discomfort to scar tissue in the 
rotator cuff.  

During VA orthopedic examination in July 1998 the veteran 
reported he never completely recovered from right shoulder 
surgery.  He stated he had good range of shoulder motion with 
no re-dislocation, but that he experienced pain and tingling 
to the right hand and fingers.  The examiner noted the 
veteran had good muscle definition.  There was a faint, well-
healed deltopectoral scar.  Range of motion studies revealed 
pivotal position motion from 0 to 180 degrees, and external-
internal rotation to 90 degrees.  There was some crepitance 
to acromioclavicular articulation.  

X-ray examination revealed very early degenerative changes to 
the acromioclavicular articulation, and a very small amount 
of spurring along the glenohumeral joint line.  The diagnoses 
included early degenerative arthritis to the right 
acromioclavicular articulation, degenerative arthritis to the 
right glenohumeral shoulder, with humeral head defect, and 
status post right shoulder surgery.  The examiner commented 
that the veteran's right shoulder surgical result was 
functional and presently healed.  It was noted that while 
there was potential for additional symptom development, with 
discretion the shoulder should be quite functional.  

Analysis

The Board notes the veteran's right shoulder disorder was 
initially rated 0 percent disabling under the Ratings 
Schedule criteria for limitation of arm motion (Diagnostic 
Code 5201).  Subsequently, the RO granted entitlement to a 10 
percent disability rating under the Ratings Schedule criteria 
for traumatic arthritis (Diagnostic Code 5010) and impairment 
of the clavicle (Diagnostic Code 5203), effective from July 
1, 1998.  Therefore, the matter on appeal includes the issues 
of entitlement to a compensable rating prior to July 1, 1998, 
and entitlement to a rating in excess of 10 percent after 
July 1, 1998.  See Fenderson, 12 Vet. App. 119.

The Ratings Schedule provides for a compensable rating for 
malunion of the clavicle or scapula, or for nonunion of the 
clavicle or scapula without loose movement (10 percent), and 
for dislocation of the clavicle or scapula, or for nonunion 
of the clavicle or scapula with loose movement (20 percent).  
See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (1998).  

As noted above, the Ratings Schedule provides that arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.

The Ratings Schedule provides that limitation of motion of a 
major arm at shoulder level is assigned a 20 percent 
disability rating, when major arm motion is limited to midway 
between side and shoulder level a 30 percent rating is 
assigned, and when the major arm is limited to 25 degrees 
from the side a 40 percent rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (1998).  Normal shoulder 
flexion and abduction is from 0 to 180 degrees, and is 90 
degrees at shoulder level.  38 C.F.R. § 4.71, Plate I (1998).

In this case, medical evidence received prior to July 1, 
1998, showed the veteran's right shoulder disorder was 
manifested by good repair of the right shoulder without 
evidence of instability or arthritis.  While range of motion 
studies in January 1996 revealed abduction limited by 8 
degrees, there was no objective evidence of tenderness to 
palpation, instability, pain on use, or dysfunction.  
Therefore, the Board finds entitlement to a compensable 
rating for a right shoulder disorder based upon evidence 
received prior to July 1, 1998, is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201. 

The medical evidence received after July 1, 1998, 
demonstrates the veteran's right shoulder disorder is 
presently manifested by very early degenerative arthritis to 
the acromioclavicular articulation without evidence of 
functional impairment.  The July 1998 VA examiner found no 
limitation of motion.  See 38 C.F.R. § 4.71, Plate II.  The 
Board notes regulations require limitation of motion be 
objectively confirmed by findings such a swelling, muscle 
spasm, or satisfactory evidence of painful motion, none of 
which were demonstrated upon medical examination.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

While there was evidence of crepitance to acromioclavicular 
articulation in July 1998, the Board notes it was also the 
examiner's opinion that the shoulder was functional with good 
surgical result.  The Board finds the veteran's complaints of 
pain on use and dysfunction are not demonstrated by objective 
medical examination.  Therefore, a disability rating in 
excess of 10 percent for a right shoulder disorder is not 
warranted.  

In addition, there is no evidence of ankylosis, recurrent 
dislocation at the scapulohumeral joint, or limited arm 
movement at shoulder level to warrant a rating higher than 
10 percent under alternative ratings criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200, 5201, 5202 (1998). 

The Board has considered all potentially applicable 
regulatory provisions, but finds no provision upon which to 
assign a higher rating.  See Schafrath, 1 Vet. App. 589.  The 
Board also finds the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent for a right 
shoulder disorder.  See Gilbert, 1 Vet. App. at 55.

Extra-Schedular Ratings

The Board notes the RO considered and denied referring the 
case for consideration of extraschedular ratings.  In 
exceptional cases where evaluations provided by the Ratings 
Schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b) (1998).  In 
this case, the Board concurs that the regular schedular 
standards adequately describe and provide for the veteran's 
disability level.  

Although the veteran argued he was unable to work in his 
preferred trade as a carpenter and that he had missed work in 
his present employment, the Board finds there is no 
persuasive evidence of marked interference with employment.  
In fact, the neurologic symptoms which the veteran has 
reported impair his ability to work were not demonstrated by 
objective medical examination.  There is also no evidence of 
frequent periods of hospitalization that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating. 


ORDER

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease at T11 through S1, with old 
compression fracture at L1, prior to July 1, 1998, is denied.

Entitlement to a rating in excess of 50 percent for 
degenerative disc disease at T11 through S1, with old 
compression fracture at L1, after July 1, 1998, is denied.

Entitlement to a compensable rating for a right ankle 
disorder prior to July 1, 1998, is denied.

Entitlement to a rating in excess of 10 percent for a right 
ankle disorder after July 1, 1998, is denied.

Entitlement to a compensable rating for a right shoulder 
disorder prior to July 1, 1998, is denied.

Entitlement to a rating in excess of 10 percent for a right 
shoulder disorder after July 1, 1998, is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

